Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is an independent claim, with dependent claims 2-13, is allowed because the closest prior art on record Wright et al (US20160130640A1 published 05/12/2016), Hong et al (US20140023568A1 published 01/23/2014), and De Gier et al (US20120325334A1 published 12/27/2012) do not teach the following limitations of claim 1, neither individually nor combined “a sample-retaining spinner”, “the sample-retaining spinner being rotatably mounted within the reaction chamber”, “the plurality of input valves and the waste valve being positioned opposite to each other about the sample-retaining spinner”, “the first reading slit traversing into the reaction chamber, parallel to a rotation axis of the sample-retaining spinner; and the first reading slit being peripherally positioned to the sample-retaining spinner”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1796                                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797